Citation Nr: 0320373	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-05 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for glaucoma in the left 
eye, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1957, and from January 1958 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The veteran has since relocated to the jurisdiction of the 
Winston-Salem, North Carolina, RO, from where this case has 
been certified.  

In a June 2001 rating decision, the RO denied the veteran 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
cerebral vascular accident.  He was notified of the decision 
and apprised of his appellate rights by VA letter, also dated 
in June 2001.  He submitted a notice of disagreement in June 
2001 and was issued a statement of the case in February 2002.  
On review of the record, the Board notes that the veteran has 
not submitted a substantive appeal, or correspondence that 
could possibly be construed as a substantive appeal, 
pertaining to the RO's denial of compensation under the 
provisions of 38 U.S.C.A. § 1151 for cerebral vascular 
accident.  Hence, there is no appeal of that issue before the 
Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is blind in the left eye due to glaucoma.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for left eye glaucoma have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.383, 4.1-4.7, 
4.41, 4.84a, Diagnostic Code 6013-6070 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in February 2001, which included VCAA notification and 
provisions, and letter of June 2001, and March 2002, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and a February 2002 Statement of the Case and a 
February 2003 Supplement Statement of the Case, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
No further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Factual Background

Based on the veteran's service and post-service medical 
records and examinations, the RO, in a March 1997 rating 
decision, granted service connection for glaucoma of the left 
eye , which was subsequently assigned a 30 percent disability 
rating, effective from June 1995.  The 30 percent rating has 
since remained in effect.  By rating decision of November 
1999, the veteran was awarded special monthly compensation on 
account of loss of use of his left eye, having only light 
perception, also effective from June 1995.  Glaucoma in the 
left eye is the veteran's sole service-connected disability, 
although he also has numerous nonservice-connected disorders, 
to include diabetes and glaucoma, with cataract, in the right 
eye.  

In June 2000, VA received the veteran's claim for an 
increased rating for glaucoma of the left eye asserting that 
the condition had increased in severity to the point that he 
was now blind in that eye.  

VA medical records dated in January 1998 reveal that the 
veteran underwent left eye cataract surgery.  Subsequent 
outpatient treatment records and VA examination showed vision 
in the left eye of hand motions at two feet, the equivalent 
of light perception only.  

A VA physician, in an undated medical statement received in 
late 1999, and a copy of same received in June 2002, 
essentially noted that the veteran was examined in September 
1999.  At that time, the veteran's visual acuity of the left 
eye was hand motion at two feet and visual acuity of the 
right eye was correctable to 20/25.  

VA medical records dated in February and March 2002 show on-
going treatment for a variety of medical conditions, to 
include noting that the veteran's left pupil was asymmetric 
and unresponsive to light.  A medical record of February 2002 
notes the veteran was able to easily read 20/400 with the 
right eye, which is not service-connected.  

VA examination in September 2002 revealed visual acuity to no 
light perception for the left eye and 20/100 corrected for 
the right eye.  A papillary afferent defect was noted in the 
left eye and there was background diabetic retinopathy 
present in both eyes.  He was aphakie in the left eye, 
following cataract extraction, and there was an intraocular 
lens implant in the right eye, which was in good position.  
The diagnoses were blindness in the left eye, with no light 
perception, aphakic, and right eye visual acuity correctable 
to 20/100.  



Analysis

The veteran's left eye glaucoma is rated in VA's Schedule for 
Rating Disabilities under Diagnostic Code 6013-6070.  See 
38 C.F.R. § 4.84a.  Under Diagnostic Code 6013, noncongestive 
primary simple glaucoma is rated on the basis of impairment 
of visual acuity or field loss, with a minimum of 10 percent 
rating warranted.  

Defective vision is evaluated according to impairment of 
visual acuity.  Pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6079, impairment of central visual acuity is 
evaluated from non-compensable to 100 percent, based on the 
degree of the resulting impaired visual acuity.  In 
evaluating visual impairment where only one eye is service-
connected and the veteran is not blind in both eyes, vision 
in the nonservice-connected eye will be considered normal for 
evaluation purposes.  See 38 C.F.R. § 3.383.  The veteran's 
right eye is not service-connected and he is not blind in 
that eye.  

Diagnostic Code 6070 provides that a 30 percent rating is 
warranted for impairment of central vision acuity when the 
service-connected eye is blind and the nonservice-connected 
eye is 20/40 (normal).  See 38 C.F.R. § 4.84a.  It should be 
noted that a 30 percent rating is the maximum rating 
available where only one eye is service connected and blind 
and the nonservice-connected eye is "normal" for rating 
purposes.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Glaucoma is evaluated on the effect it has 
on the veteran's vision and the medical evidence shows that 
he is now blind in the service-connected left eye.  Because 
there are specific diagnostic codes to evaluate the veteran's 
glaucoma in the right eye, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20; see also Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of anatomical loss of the left eye, see 
Diagnostic Code 6066, there is no basis for assignment of a 
higher evaluation.  As noted earlier, the veteran is 
receiving special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of one eye.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's defective 
vision of the left eye.  In this regard, the Board notes that 
the medical evidence reflects that the veteran has not 
undergone prolonged hospitalization for his left eye 
disability or that that particular disability has caused 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  Hence, 
in the absence of evidence such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A disability rating in excess of 30 percent for glaucoma in 
the left eye is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

